                Case 5:20-cv-00573-PSG-SP Document 2 Filed 03/19/20 Page 1 of 3 Page ID #:15


  Richard Beserra                                                                        ALBERTSONS COMPANIES, INC.; SAFEWAY INC.; THE VONS COMPANIES, INC.; THE
                                                                                         VANGUARD GROUP, INC.; GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY aka
                                                                                         EMPOWER; HOWARD JOHNSON & CO.; MERRILL LYNCH, PIERCE, FENNER & SMITH
                                                                                         INCORPORATED and its relevant affiliates; EBENX, INC.; SHPS, INC.; and DOES 1 through 10

                                                             Riverside, CA                                                                             Ada, ID




  James Artiano, SBN 97394 – Artiano & Associates, APC                                      Harley Leroy Bjelland II, SBN 97428 – The ERISA Law Firm
  3828 Carson Street, Suite 102, Torrance, CA 90503                                         P.O. Box 12295, Orange, CA 92859
  Tel: (310) 543-1240; Fax: (310) 543-1240                                                  Tel: (949) 630-0629; Fax: (949) 630-0626



                                      X




 X

                                                                               X
                                                               X                        X                                                        31,000.00 + TBD at trial

Violation of the Employee Retirement Income Security Act of 1974 (ERISA) § 502(a), (b), (c), and (g) (29 U.S.C. §§ 1132(a), (b), (c), and (g))




 X
Case 5:20-cv-00573-PSG-SP Document 2 Filed 03/19/20 Page 2 of 3 Page ID #:16




     X




     X




     X




                                                              X




                 X                                       X




                                      Eastern Division


                                                                           X
Case 5:20-cv-00573-PSG-SP Document 2 Filed 03/19/20 Page 3 of 3 Page ID #:17


                                                                 X




                                                                 X




                  /s/ James Artiano                             March 19, 2020
